IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS

                            NOS. PD-1118-15 & PD-1119-15



                        PAUL ANTHONY GARCIA, Appellant

                                             v.

                                THE STATE OF TEXAS

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE FOURTH COURT OF APPEALS
                           KENDALL COUNTY


       Per curiam.

                                      OPINION

       A jury convicted appellant of reckless bodily injury to a child and intoxication

manslaughter. Pursuant to the jury’s recommendations, the trial court imposed sentences

of ten years’ confinement, probated, for the bodily injury conviction, and fifteen years’

confinement for the manslaughter conviction.

       On appeal, appellant argued in part that the trial court erred in denying his motion

to suppress evidence obtained in a warrantless blood draw pursuant to Texas
                                                          GARCIA PD-1118-15 & 1119-15 – 2

Transportation Code provisions. The Court of Appeals reversed the trial court’s ruling

and held, under its own precedent and this Court’s opinion in State v. Villarreal, 475
S.W.3d 784 (Tex. Crim. App. 2015), that the Transportation Code provisions are not a

valid exception to the Fourth Amendment’s warrant requirement, that the trial court

therefore erred in denying appellant’s motion to suppress, and that appellant was harmed.

Garcia v. State, Nos. 04-14-00389-CR & 04-14-00390-CR slip op. (Tex. App.–San

Antonio August 25, 2015)(not designated for publication). The State filed a petition for

discretionary review.

       In ground four of its petition, the State contends that the Court of Appeals erred by

reversing the trial court without considering whether there were exigent circumstances

which justified the warrantless blood draw. As the prevailing party at trial, the State was

not required to argue exigent circumstances on appeal, and is permitted to raise this issue

for the first time on discretionary review as a ground for reinstating the trial court’s

ruling. See Leming v. State, PD-0072-15 slip op. at 7 (Tex. Crim. App. April 13, 2016);

McClintock v. State, 444 S.W.3d 15, 20-21 (Tex. Crim. App. 2014). Further, the Court of

Appeals may now be guided in its consideration of exigent circumstances by the Court’s

recent opinions addressing that issue, Cole v. State, PD-0077-15, 2016 WL 3018203

(Tex. Crim. App. May 25, 2016) and Weems v. State, PD-0635-14, 2016 WL 2997333

(Tex. Crim. App. May 25, 2016).

       Therefore, we grant ground four of the State’s petition for discretionary review and
                                                      GARCIA PD-1118-15 & 1119-15 – 3

remand the case to the Court of Appeals for consideration of the State’s argument. The

State’s remaining grounds for review are refused with prejudice.


DELIVERED AUGUST 24, 2016
DO NOT PUBLISH